Citation Nr: 0945249	
Decision Date: 11/30/09    Archive Date: 12/04/09

DOCKET NO.  06-32 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine 
Corps from July 1970 to April 1974. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Huntington, West Virginia (RO), which in pertinent part, 
denied the benefit sought on appeal. 

In October 2009, the Veteran testified before the undersigned 
during a hearing held at the Central Office in Washington, 
District of Columbia.  A copy of the transcript has been 
associated with the claim folder. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran claims entitlement to service connection for 
PTSD.  As is explained below, the Board finds that additional 
development by the RO/AMC is necessary prior to adjudication 
of this claim.

First, it appears that the complete file containing the 
Veteran's service treatment records may not have been 
associated with the claims file.  A review of the claims file 
reveals that the only service treatment records of record 
were submitted by the Veteran, who obtained a copy of his 
records from the National Personnel Records Center (NPRC).  
Although the record shows that the RO requested that NRPC 
provide VA with the Veteran's service treatment records, the 
record does not reflect that NRPC responded to the inquiry.  

VA has a duty to assist a Veteran in the procurement of 
records from Federal departments or agencies.  Once 
identified, such records must be sought until it is 
reasonably certain that they do not exist or that further 
efforts to obtain these records would be futile.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2009).  The Board finds that there is no indication in the 
record that the RO has exhausted its efforts to obtain the 
Veteran's service treatment records.  In light of the 
foregoing, every effort should be made to obtain all service 
treatment records. 

Second, a review of the records does not show that a request 
has been made to have the Joint Service Records Research 
Center (JSSRC) investigate and attempt to verify the 
Veteran's reported stressor event.  

The Veteran's alleges that while he was stationed in Okinawa, 
Japan with his unit, Company M of the 3rd Battalion, 9th 
Marine Regiment, 3rd Marine Division (3/9/3 Marines), he and 
20 other Black Marines were involved in an incident involving 
racial tension resulting in a confrontation with riot control 
in the spring of 1971.  The Veteran stated that while they 
were gathered together on a base softball field, the Officer 
of the Day asked the Black Marines to disperse but his 
request was ignored.  After the second request was ignored, 
the riot squad unit, to which the Veteran was a member, 
surrounded the Veteran and the other Marines.  The riot squad 
was ordered to "lock and load" their riffles.  The Veteran 
reported that the incident was frightening, although no shot 
was fired and no one was hurt as a result of the incident. 

Cobbling together portions from the various statements and 
documents contained in the record, the Veteran alleges that 
his unit, Company M of 3/9/3 Marines was stationed in 
Okinawa, Japan from February 1971 to February 1972, that he 
was involved in a racial confrontation with riot control 
squad (in which he was a member).  During that period, the 
Veteran's unit was trained for riot duty.  A review of the 
Command Chronology from January 1971 to December 1971 shows 
that Company M was involved in riot control duty on May 18 to 
19, 1971 at Camp Knee in Okinawa, and it further shows that 
on November 9 to 10, 1971 one company from the 3/9/3 Marines 
was activated for riot control. 

An attempt should be made to verify the occurrence of this 
incident and the Veteran's presence at the location and time 
of the incident.  In this regard, the RO/AMC should attempt 
to verify the occurrence of the reported riot control 
incident described by the Veteran, or any similar incident, 
at the base in Okinawa, Japan during the period from February 
1971 to February 1972.  In particular, the RO/AMC should 
attempt to obtain further details regarding the riot control 
incidents in May 1971 and November 1971 involving the 3/9/3 
Marines. 

The RO/AMC should undertake any other efforts to obtain 
additional information that may corroborate the Veteran's 
claimed stressors.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 
Vet. App. 128 (1997).  The record already provides RO/AMC 
with sufficient information to submit a request to the Joint 
Service Records Research Center (JSSRC) to investigate and 
attempt to verify the Veteran's reported stressor event.  The 
RO/AMC should direct JSRRC to review Operational Reports and 
Lessons Learned (ORLLs) and morning reports from the units 
indicated by the Veteran.

If an inservice stressor event cannot be verified, the RO/AMC 
should provide a memorandum in the file explaining the 
procedures undertaken in attempt to verify the reported 
events, as well as any records or explanation as to why the 
attempts were not fully successful.  

If the occurrence of an inservice stressor event is verified, 
the Veteran should be afforded a psychiatric examination to 
ascertain whether he currently has a diagnosis of PTSD based 
upon any verified stressor. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The RO/AMC should contact the Records 
Management Center, National Personnel 
Records Center (NPRC), the Army Reserve 
Office, or any other appropriate records 
repository to which pertinent service 
medical records may have been sent, and 
obtain any outstanding records.

As set forth in 38 U.S.C.A. § 5103A(b)(3) 
and 38 C.F.R.  § 3.159(c)(2), the RO/AMC 
should continue efforts to locate such 
records until it is reasonably certain 
that such records do not exist or that 
further efforts to obtain those records 
would be futile.  

If more details are required to conduct 
such search, the Veteran should be asked 
to provide the necessary information.  The 
results of such request, whether 
successful or unsuccessful, should be 
documented in the claims file, and the 
Veteran informed of any negative results.  

2.  The RO should then take appropriate 
action to contact the U.S. Army and Joint 
Services Records Research Center (JSRRC), 
or other official source, to investigate 
and attempt to verify the Veteran's 
reported stressors.   JSRRC should also be 
asked to provide the histories of the 
Veteran's units during the time he was in 
Okinawa, Japan.  In particular, the JSRRC 
should review Operational Reports and 
Lessons Learned (ORLLs) and morning 
reports from Company M of the 3rd 
Battalion, 9th Marine Regiment, 3rd Marine 
Division stationed at Okinawa, Japan and 
note whether the type of incidents 
described by the Veteran occurred.  
Documentation of the exact incidents 
described by the Veteran is not necessary.  
If more detailed information is need for 
this research, the Veteran should be given 
and opportunity to provide it.  

3.  Following the receipt of a response 
from the entities outlined above, the 
RO/AMC should prepare a report detailing 
their efforts, any responses received, and 
the results of their requests.  If no 
response has been received, the RO/AMC 
should so state in its report.  This 
report is then to be added to the claims 
folder.

4.  Following the above, the RO/AMC must 
make a specific determination, based upon 
the complete record, with respect to 
whether the Veteran was exposed to a 
stressor or stressors in service.  If the 
RO/AMC determines that the record verifies 
the existence of a stressor or stressors, 
the RO/AMC must specify what stressor or 
stressors in service it has determined are 
established by the record.  In reaching 
this determination, the RO/AMC should 
address any credibility questions raised 
by the record.

5.  If, and only if, a stressor is verified, 
schedule the Veteran for a VA psychiatric 
examination to determine whether he suffers 
from PTSD as a result of a verified stressor.  
The claims folder must be made available to 
and reviewed by the examiner in conjunction 
with the examination.  

6.  Following completion of all indicated 
development, the RO/AMC should 
readjudicate the Veteran's claim in light 
of all the evidence of record.  In the 
event that the claim is not resolved to 
the satisfaction of the Veteran, he should 
be provided a Supplemental Statement of 
the Case which includes a summary of 
additional evidence submitted, any 
additional applicable laws and 
regulations, and the reasons for the 
decision.  He should be given the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
The Board will take this opportunity to advise the appellant 
that the conduct of the efforts as directed in this remand, 
as well as any other development deemed necessary, is needed 
for a comprehensive and correct adjudication of his claim.  
His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  See 38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DENNIS F. CHIAPPETTA 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

